Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered June 9, 1993, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly commented on the evidence is unpreserved for appellate review as the defendant did not ask for a further curative instruction or renew his motion for a mistrial (see, CPL 470.05 [2]; see also, People v Geddes, 134 AD2d 279). In any event, the court’s *737isolated statement was harmless in light of the overwhelming evidence presented (see, People v Crimmins, 36 NY2d 230, 241-242).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Santucci, Altman and Friedmann, JJ., concur.